DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Allowable Subject Matter
Claims 5, 6, 8-10, and 19-23 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious the claimed invention of the instant application. Although the prior art teaches similar structures for heat-shrinkable sleeves and tags, the prior art does not teach or reasonably suggest a structure comprising a heat-shrinkable sheet formed into a sleeve and having a tag bonded to a portion of the sleeve extending beyond a seam of the sleeve, as set forth in the present claims 5 and 8.
Independent claim 5 is directed to an article comprising a sleeve formed from a heat-shrinkable polymer sheet, wherein the sleeve is formed with a seam proximate a first edge of the sheet and includes a hole disposed through the sheet, and wherein a tag is bonded to a portion of the sheet that extends between the seam and a second edge of the sheet.
Independent claim 8 is directed to an article comprising a first sleeve and a second sleeve formed from first and second heat-shrinkable polymer sheets, wherein 

The closest prior art to the invention of independent claim 5 is that of Milbrandt et al. (US 9,676,536).
Milbrandt et al. teaches an article including an assembly (1110; article) comprising an aperture panel formed from a thermosensitive material (1122; heat-shrinkable polymer sheet; col 15, Ln 25-41), wherein the aperture panel has opposed first and second edges (Figs. 27-28). Milbrandt et al. further teaches a product tab panel (1124; tag) bonded to a portion of the aperture panel proximate the second edge at a bond zone (1144; overlap zone) of the product tab panel and the portion of the aperture panel (Figs. 27-29; col 16, Ln 1-5; col 17, Ln 18-25). Milbrandt et al. further teaches the assembly having an aperture (1132; hole) disposed through the aperture panel (Fig. 28; col 17, Ln 7-12).
The reference does not teach or reasonably suggest the aperture panel made of thermosensitive material being formed into a sleeve shape according to the claimed invention. Although the prior art to Tembl et al. (EP 2,664,557) teaches an article (9; tamper-evident shrink sleeve) wherein a tag (15; tab) is attached to a heat-shrinkable polymer sheet (23; piece of heat-shrinkable material) formed into a sleeve (11; first annularly closed sleeve portion), there is no teaching, suggestion, or motivation in the 

The closest prior art to the invention of independent claim 8 is that of Milbrandt et al. (US 9,676,536).
Milbrandt et al. teaches an article including an assembly (1210; article) comprising a first aperture panel formed from a thermosensitive material (1222; first heat-shrinkable polymer sheet; col 15, Ln 25-41) and a second aperture panel (1266; second heat-shrinkable polymer sheet) (Figs. 30-32; col 11, Ln 40-45; col 17, Ln 44-50). Milbrandt et al. further teaches a product tab panel and hang tab panel (1220, 1224; tag) which is bonded to a portion of the aperture panel proximate the second edge at a first bond zone (1242; overlap zone) of the product tab panel and the portion of the first aperture panel (Figs. 30-32; col 17, Ln 36-50; col 18, Ln 4-17). Milbrandt et al. further teaches that the dual-aperture retention system comprising two aperture panels serves to more stably secure the assembly to a container as compared to only one aperture panel (col 12, Ln 18-31; col 17, Ln 51-59).
The reference does not teach or reasonably suggest either the first or the second aperture panels being formed into a sleeve shape according to the claimed invention. Although the prior art to Tembl et al. (EP 2,664,557) teaches an article (9; tamper-evident shrink sleeve) wherein a tag (15; tab) is attached to a heat-shrinkable polymer sheet (23; piece of heat-shrinkable material) formed into a sleeve (11; first annularly closed sleeve portion), there is no teaching, suggestion, or motivation in the cited 

Marden et al. (US 2010/0307947) is cited as an example of a prior art heat-shrinkable sleeve which differs from the claimed invention in that the tag portion is formed integrally with the heat-shrinkable sheet forming the sleeve, rather than being a separate element which is bonded to the sheet. Marden et al. teaches an extended text shrink sleeve (10) comprising a heat-shrinkable polymer sheet divided into a first section (44), a second section (46), and a third section (48), wherein a sleeve portion (24) is formed with a first seam (16) proximate the first edge (Figs. 7-8, 19, [0048]). The sheet has a text panel (22) which extends between the first seam and the second edge, but the text panel corresponding to the tag is unitary with the sleeve portion (24). Therefore, it would not have been obvious to one of ordinary skill in the art to arrive at the claimed invention wherein a tag is bonded to a portion of the first heat-shrinkable polymer sheet based on the extended text shrink sleeve of Marden et al., either alone or in combination with the cited references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785             

/IAN A RUMMEL/Primary Examiner, Art Unit 1785